

116 HR 5308 IH: Expanding Access to School Meals Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5308IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Ryan (for himself, Mr. Thompson of California, Mrs. Dingell, Mr. Hastings, Mr. Thompson of Mississippi, Ms. Jackson Lee, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 and the Richard B. Russell National School Lunch Act to
			 eliminate reduced price breakfasts and lunches and to require that the
			 income guidelines for determining eligibility for free breakfasts and free
			 lunches be 200 percent of the poverty-level, and for other purposes.
	
		1.Short title; table of contents
 (a)In generalThis Act may be cited as the Expanding Access to School Meals Act of 2019. (b)Table of contentsThe table of contents for this Act are as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Repeal of Reduced Price Breakfasts and Lunches
					Sec. 101. Repeal of reduced price breakfasts.
					Sec. 102. Repeal of reduced price lunches.
					Title II—Expansion of Free Lunch Eligibility
					Sec. 201. Poverty level for free lunch.
					Sec. 202. Direct certification for children receiving Medicaid benefits.
					Sec. 203. Direct certification for children enrolled in CHIP.
					Sec. 204. Retroactive reimbursement.
					Sec. 205. Increase of community eligibility program multiplier.
				
			IRepeal of Reduced Price Breakfasts and Lunches
			101.Repeal of reduced price breakfasts
 (a)In generalSection 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1758) is amended by adding at the end the following:
					
 (f)Repeal of reduced price breakfastsNotwithstanding any other provision of law, the reduced price breakfast program is repealed and the Secretary may not provide reimbursements for reduced price breakfasts under this section..
 (b)Conforming amendmentsThe Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) is amended— (1)by striking or reduced price each place it appears;
 (2)by striking for a reduced price each place it appears; (3)by striking or at a reduced price each place it appears;
 (4)by striking for reduced price breakfasts each place it appears; and (5)by striking and reduced price each place it appears.
 (c)Further conforming amendmentsSection 4(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1758(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by striking the second sentence; and (B)by striking subparagraph (C); and
 (2)in paragraph (2), by striking subparagraph (C). 102.Repeal of reduced price lunches (a)In generalThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by adding at the end the following:
					
 30.Repeal of reduced price lunchesNotwithstanding any other provision of law, the reduced price lunch program is repealed and the Secretary may not provide reimbursements for reduced price lunches under this Act..
 (b)Conforming amendmentsThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended— (1)by striking or reduced price each place it appears;
 (2)by striking or a reduced price each place it appears; (3)by striking or reduced-price each place it appears;
 (4)by striking and reduced price each place it appears; and (5)by striking a reduced price each place it appears.
					IIExpansion of Free Lunch Eligibility
 201.Poverty level for free lunchSection 9(b)(1)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)(A)) is amended—
 (1)by striking the third sentence; and (2)by striking 130 percent and inserting 200 percent.
 202.Direct certification for children receiving Medicaid benefitsSection 9(b)(15) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)) is amended to read as follows:
				
					(15)Direct certification for children receiving Medicaid benefits
 (A)AgreementBeginning not later than 90 days after the date of the enactment of the Expanding Access to School Meals Act of 2019, each State agency shall enter into an agreement with the one or more State agencies conducting eligibility determinations for the Medicaid program.
 (B)ProceduresSubject to paragraph (6), the agreement shall establish procedures under which an eligible child shall be certified for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (C)CertificationSubject to paragraph (6), under the agreement, the local educational agencies for a school lunch program under this Act and a school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall certify an eligible child as eligible for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (D)DefinitionsIn this paragraph: (i)Eligible childThe term eligible child means a child—
 (I)is a member of a family that meets the income eligibility requirements under paragraph (1)(A); and (II)is enrolled in medical assistance under a Medicaid State plan (or a waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
 (ii)Medicaid programThe term Medicaid program means the program of medical assistance established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (E)ApplicabilityThis paragraph applies to— (i)in the case of the school year beginning July 2020, a school district that had an enrollment of 25,000 students or more in the preceding school year;
 (ii)in the case of the school year beginning July 2021, a school district that had an enrollment of 10,000 students or more in the preceding school year; and
 (iii)in the case of the school year beginning July 2022, and each subsequent school year, each local educational agency..
			203.Direct certification for children enrolled in CHIP
 Section 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the following:
				
					(16)Direct certification for children enrolled in CHIP
 (A)AgreementBeginning not later than 90 days after the date of the enactment of this paragraph, each State agency shall enter into an agreement with the State agency conducting eligibility determinations for child health assistance under a State child health plan (or a waiver of such plan) under title XXI of the Social Security Act (42 U.S.C. 1397 et seq.).
 (B)ProceduresSubject to paragraph (6), the agreement shall establish procedures under which an eligible child shall be certified as eligible for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (C)CertificationSubject to paragraph (6), under the agreement, the local educational agency conducting eligibility determinations for a school lunch program under this Act and a school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall certify an eligible child as eligible for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (D)Eligible child definedIn this paragraph, the term eligible child means a child who— (i)is a member of a family that meets the income eligibility requirements under paragraph (1)(A); and
 (ii)is enrolled in child health assistance under a State child health plan (or a waiver of such plan) under title XXI of the Social Security Act (42 U.S.C. 1397 et seq.)
 (E)ApplicabilityThis paragraph applies to— (i)in the case of the school year beginning July 2020, a school district that had an enrollment of 25,000 students or more in the preceding school year;
 (ii)in the case of the school year beginning July 2021, a school district that had an enrollment of 10,000 students or more in the preceding school year; and
 (iii)in the case of the school year beginning July 2022, and each subsequent school year, each local educational agency.
							.
 204.Retroactive reimbursementSection 9(b)(9)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(9)(C)) is amended—
 (1)by striking Except and inserting the following:  (i)In generalExcept;
 (2)by redesignating clauses (i) and (ii) as subclauses (I) and (II); and (3)by adding at the end the following:
					
 (ii)RetroactivityA local educational agency shall revise a previously submitted meal claim to reflect the eligibility approval of a child for free meals for the period that begins on the earlier of the following:
 (I)The first day of the current school year. (II)The date that is 90 days prior to the date of such eligibility approval.
 (iii)Meal claim definedIn this subsection, the term meal claim means any documentation provided by a school food authority to a State agency in order to receive reimbursement for the cost of a meal served to a child by such school food authority..
 205.Increase of community eligibility program multiplierSection 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)) is amended by striking clause (vii) and inserting the following:
				
 (vii)MultiplierFor each school year beginning on or after July 1, 2020, the multiplier shall be 1.8. 